Exhibit 10.3

 

Execution Version

 

MONARCH OIL PIPELINE, LLC

GATHERING AND TRANSPORTATION SERVICES AGREEMENT

 

THIS GATHERING AND TRANSPORTATION SERVICES AGREEMENT (“Agreement”), is made and
entered into the 26th day of September, 2014 (“Effective Date”) by and between
MONARCH OIL PIPELINE, LLC, a Delaware limited liability company (“Monarch”), and
JONES ENERGY, LLC, a Texas limited liability company (“Shipper”).  Monarch and
Shipper are each sometimes hereinafter individually referred to as a “Party” and
together referred to as the “Parties”.

 

RECITALS:

 

1.                                      Monarch intends to construct, own, and
operate a pipeline gathering system with an initial projected capacity of 30,000
Barrels of Crude Oil per Day (“BPD”) that will transport Crude Oil from Central
Receipt Point(s) (“CRPs”) in the South Lipscomb Area in Lipscomb County, Texas
to the Casey Station in Section 161 in Lipscomb County, Texas (“Gathering
System”); to construct, own, and operate the “Casey Station,” a facility located
at the terminus of the Gathering System consisting of inlet meters (measuring
all Crude Oil entering the Casey Station from the Gathering System), a minimum
of four (4) automated truck unloading facilities, a minimum of 10,000 BPD of
Crude Oil operational storage tank facilities, vapor recovery equipment, and a
crude oil heater that may be utilized as necessary in the event Crude Oil is
delivered that does not meet the specifications herein; and to construct, own
and operate pipeline transportation facilities consisting of an 8-inch pipeline
capable of transporting approximately 30,000 BPD of Crude Oil from the Casey
Station to Plains Pipeline, LP’s (“Plains”) Reydon Station located in Roger
Mills County, Oklahoma (“Transportation System”), which facilities collectively
are referred to as the “Pipeline.”

 

2.                                      The entirety of the Pipeline, when used
by Shipper to transport Crude Oil from the CRP(s) to Plains is a “Common
Carrier” subject to the jurisdiction of the Federal Energy Regulatory Commission
(“FERC”), which regulates the interstate transportation of Crude Oil under
authority set forth in the Interstate Commerce Act (“ICA”).

 

3.                                      Shipper holds certain oil and gas leases
located in Lipscomb and Hemphill Counties, Texas (as described on Exhibit B),
and has Crude Oil production therefrom that it desires to have gathered and
transported by Monarch on and through the Pipeline.

 

4.                                      In exchange for Shipper’s commitment to
ship Crude Oil produced from its oil and gas leases for a specified term,
Monarch is willing to gather and transport a specified volume of Crude Oil for
Shipper for a specified term and at a committed transportation fee on the
Pipeline, subject to and upon the terms and conditions of this Agreement.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the mutual covenants, promises and agreements in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

SECTION I

DEFINITIONS

 

A.                              The following capitalized terms used in this
Agreement and the attached exhibits and schedules shall have the meaning set
forth below:

 

i.                                          “Actual Shipments” means the volumes
of Crude Oil tendered by Shipper at the Receipt Point(s) for ultimate delivery
to the Delivery Point(s) for the account of Shipper.

 

ii.                                       “Affiliate” means any Person,
corporation, partnership, limited partnership, limited liability company, or
other legal entity, whether of a similar or dissimilar nature, which
(i) controls, either directly or indirectly, a Party, or (ii) is controlled,
either directly or indirectly, by such Party, or (iii) is controlled, either
directly or indirectly, by a Person or entity which directly or indirectly
controls such Party.  As used in this definition, “control” means the ownership
of (or the right to exercise or direct) fifty percent (50%) or more of the
voting rights in the appointment of directors of such entity, or fifty percent
(50%) or more of the interests in such entity.

 

iii.                                    “Agreement” shall have the meaning set
forth in the initial paragraph.

 

iv.                                   “API Gravity” or “Gravity” means Gravity
determined in accordance with the ASTM International (formerly known as the
American Society for Testing and Materials) (“ASTM”) Designation D-287-82 or the
latest revision thereof.

 

v.                                      “Applicable Law” means with respect to
any Person, property or matter, any of the following applicable thereto: any
statute, law, regulation, ordinance, rule, judgment, rule of common law, order,
decree, governmental approval, concession, grant, franchise, license, agreement,
directive, ruling, guideline, policy, requirement or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation, construction or administration of any of the foregoing, by any
Governmental Authority, in each case as amended.

 

vi.                                   “Area of Dedication” or “AOD” means the
areas depicted on Exhibit B and described as (i) “South Lipscomb” and located in
Lipscomb and Hemphill Counties, Texas and a two (2) mile radius surrounding the
South Lipscomb Area, and (ii) “Hemphill” and located in Hemphill County, Texas,
and a two (2) mile radius surrounding the Hemphill Area, and (iii) any part of
the Area of Mutual

 

2

--------------------------------------------------------------------------------


 

Interest added to the Area of Dedication pursuant to Sections VI.A.x. and xi.;
in each case, from which Shipper’s Crude Oil is dedicated to this Agreement. 
Exhibit B shall be amended from time to time as agreed by the Parties.

 

vii.                                “Area of Mutual Interest” or “AMI” means the
areas depicted on Exhibit B.

 

viii.                             “Barrel” or “bbl” means forty-two (42) gallons
of 231 cubic inches per gallon at 60 degrees Fahrenheit (60° F).

 

ix.                                   “BPD” shall have the meaning set forth in
the Recitals.

 

x.                                      “BS&W” means basic sediment, water and
other impurities.

 

xi.                                   “Business Day” means any day other than a
Saturday, Sunday or other day on which banks in the State of Texas are permitted
or required to close.

 

xii.                                “Casey Station” shall have the meaning set
forth in the Recitals.

 

xiii.                             “Central Receipt Point” or “CRPs” means inlet
flange of Monarch’s facilities at the receipt points located along the Gathering
System for the purpose of receiving Shipper’s Crude Oil and any other points
mutually agreed upon in the future at which Monarch will receive Shipper’s Crude
Oil.  Prior to the Commencement Date, each CRP shall be equipped with
(i) automated communication equipment to allow for remote monitoring and control
of Gathering System pumps at each such location and (ii) a LACT Unit. The CRPs
are described on Exhibit C.

 

xiv.                            “Commencement Date” means the Pipeline’s
in-service date which shall be the first Day of the Month following the date
Monarch notifies Shipper that Monarch has obtained all required operating
permits and/or necessary regulatory approvals and the required amounts of line
and tank fill have been delivered by Shipper to Monarch in accordance with
Monarch’s Tariff to the extent necessary to commence Crude Oil commercial
service.

 

xv.                               “Committed Rate” shall have the meaning set
forth in Section VIII.A.

 

xvi.                            “Committed Shipper” means a Shipper entering
into this Agreement with Monarch, a pro forma version of which shall be made
available in the open season that Monarch shall hold beginning Third Quarter,
2014 (“Open Season”), provided that Shipper commits a Dedication to the Pipeline
for a set term in exchange for a Committed Volume, as set forth in Exhibit A to
this Agreement.  A Committed Shipper may also be referred to herein as a
“Dedicated Firm Shipper.”

 

xvii.                         “Committed Volume” means the maximum volume of
Crude Oil (stated in BPD) that Monarch commits to gather and/or transport for
Shipper in exchange for a Committed Shipper’s Dedication, as set forth in
Exhibit A to this Agreement.

 

3

--------------------------------------------------------------------------------


 

xviii.                      “Connection Timing Commitment” shall have the
meaning set forth in Section VI.C.ii.

 

xix.                            “Crude Oil” means naturally occurring, unrefined
petroleum product composed of hydrocarbon deposits of varying grades.

 

xx.                               “Day” means a period of twenty-four (24)
consecutive hours commencing at 7:00 A.M. prevailing Central Time.

 

xxi.                            “Dedication” means Shipper’s dedication, subject
to Section VI.A, to Monarch and/or its Affiliates, for the Term except and to
the extent released hereunder, of all of Shipper’s recoverable Crude Oil or
Shipper’s Affiliate’s recoverable Crude Oil produced from oil and gas wells
located within the Area of Dedication in which Shipper or its Affiliates now or
hereafter owns, controls, acquires, and has the right to sell, market (as such
marketing rights may change from time to time), or otherwise dispose of and that
is not subject to a Prior Dedication as of the Effective Date (or, for
subsequently acquired interests within the Area of Dedication, that is not
subject to a Prior Dedication as of the date of acquisition).  Shipper agrees
that the entirety of Shipper’s Crude Oil subject to Shipper’s Dedication shall
be delivered by Shipper to Monarch and/or its Affiliates either at the CRP(s) or
at the automated truck unloading stations at the Casey Station where Monarch
and/or its Affiliates shall receive the Crude Oil for its transportation in
accordance with this Agreement.

 

xxii.                         “Delivery Point(s)” means the outlet flange of
Monarch’s facilities at or near the Plains Reydon Station interconnect in Roger
Mills County, Oklahoma and each point on Monarch’s System identified as a point
where Monarch can deliver Crude Oil out of its System.  The Delivery
Point(s) are described on Exhibit C.

 

xxiii.                      “Disclosing Party” shall have the meaning set forth
in Section XXII.A.

 

xxiv.                     “Excess Volume” shall have the meaning set forth in
Section VI.B.i.

 

xxv.                        “Expedited Temporary Release” shall have the meaning
set forth in Section VI.A.v.b.

 

xxvi.                     “Expedited Temporary Release Period” shall have the
meaning set forth in Section VI.A.v.b.

 

xxvii.                  “Facilities” means the interstate Pipeline facilities
described in the Recitals.

 

xxviii.               “FERC” shall have the meaning set forth in the Recitals.

 

xxix.                     “Force Majeure” shall have the meaning set forth in
Section XVI.

 

xxx.                        “Gathering System” shall have the meaning set forth
in the Recitals.

 

4

--------------------------------------------------------------------------------


 

xxxi.                     “General Commodity Rate” means the rate paid by an
Uncommitted Shipper to use the Pipeline.

 

xxxii.                  “Governmental Authority” means any court, government
(federal, tribal, state, local, or foreign), department, political subdivision,
commission, board, bureau, agency, official, or other regulatory,
administrative, or governmental authority.

 

xxxiii.               “Governmental Authorizations” means any authorization,
approval or permit from any national, regional, state, local or municipal
government, or any political subdivision, agency, commission or authority
thereof (including any maritime authorities, port authority or any
quasi-governmental agency) having jurisdiction over a Party or its Affiliates,
the Pipeline, or any of the activities contemplated by this Agreement pursuant
to this Agreement.

 

xxxiv.              “Hemphill Area” means the lands identified on Exhibit B as
“Hemphill”.

 

xxxv.                 “Information Receiving Party” shall have the meaning set
forth in Section XXII.A.

 

xxxvi.              “Initial Committed Rate Period” shall have the meaning set
forth in Exhibit A.

 

xxxvii.           “Initial CRP(s)” means the 167 CRPs identified in Exhibit F.

 

xxxviii.        “Interruption and Curtailment” shall have the meaning set forth
in Monarch’s Rules and Regulations Tariff, or any successor thereto, a pro forma
version of which is provided as Exhibit E-1 to this Agreement.

 

xxxix.              “Interstate Commerce Act” shall have the meaning set forth
in the Recitals.

 

xl.                                   “LACT Unit” means an oil industry standard
lease automated custody transfer unit comprised of a Coriolis mass measurement
meter and BS&W monitor, as well as other necessary controls.

 

xli.                                “Losses” means all losses, liabilities,
damages, claims, demands, fines, penalties, costs, or expenses, including
reasonable attorneys’ fees and court costs.

 

xlii.                             “Month” means a calendar month beginning at
12:01 am on the first day of the calendar month and ending at 12:01 am on the
first day of the next calendar month.

 

xliii.                          “Monarch” shall have the meaning set forth in
the introduction and shall include its heirs, successors, and assignees.

 

xliv.                         “Ninety Percent Cap” shall have the meaning set
forth in Section VI.A.ii.b.

 

xlv.                            “Notice(s)” shall have the meaning set forth in
Section XXII.B.

 

5

--------------------------------------------------------------------------------


 

xlvi.                         “Party” or “Parties” shall have the meaning set
forth in the initial paragraph.

 

xlvii.                      “Person” shall be broadly interpreted to include,
without limitation, any corporation, company, partnership, trust, governmental
authority or individual.

 

xlviii.                   “Pipeline” shall have the meaning set forth in the
Recitals.

 

xlix.                         “Plains” shall have the meaning set forth in the
Recitals.

 

l.                                          “Primary Point” means the Delivery
Point(s) identified as a “Primary Point” on Exhibit A.

 

li.                                       “Primary Term” shall have the meaning
set forth in Section IV.A.

 

lii.                                    “Prior Dedication” shall have the
meaning set forth in Section VI.A.vii.

 

liii.                                 “Proration” shall have the meaning set
forth in Monarch’s Rules and Regulations Tariff, or any successor thereto, a pro
forma version of which is provided as Exhibit E-1 to this Agreement.

 

liv.                                “Prorationed Capacity” shall have the
meaning set forth in Section VII.A.

 

lv.                                   “Receipt Point(s)” means the point at
which Crude Oil is accepted into the Pipeline listed in Monarch’s Rates Tariff,
a pro forma version of which is provided as Exhibit E-2 to this Agreement, or
hereafter designated by Monarch.  The CRPs are Receipt Point(s) on Monarch’s
Pipeline.

 

lvi.                                “Secondary Term” shall have the meaning set
forth in Section IV.A.

 

lvii.                             “Services” shall mean the transportation of
Crude Oil and other related services for Shipper’s account on the Monarch
Pipeline from the Receipt Point(s) to the Delivery Point(s) as specified in
Shipper’s nomination.

 

lviii.                          “Shipper” shall have the meaning set forth in
the introduction and shall include its heirs, successors, and assignees.

 

lix.                                “Shipper’s Crude Oil” means the Crude Oil
produced from oil and gas wells in which Shipper or its Affiliates owns or
controls an interest and has the right to market.

 

lx.                                   “Secondary Term” shall have the meaning
set forth in Section IV.A.

 

lxi.                                “South Lipscomb Area” means the lands
identified on Exhibit B as “South Lipscomb” and located in Lipscomb and Hemphill
Counties, Texas.

 

lxii.                             “Subsequently Acquired Crude Oil” has the
meaning set forth in Section VI.A.x.

 

6

--------------------------------------------------------------------------------


 

lxiii.                          “System” means the facilities, including the
pipeline, tanks, pumps and other associated facilities that Monarch owns an
interest in, and to which this TSA applies.

 

lxiv.                         “Tariff” shall have the meaning set forth in
Section V.  A pro forma Rules and Regulations Tariff, F.E.R.C. Tariff No. 1.0.0,
and Rates Tariff, F.E.R.C. Tariff No. 2.0.0, are provided as Exhibits E-1 and
E-2 to this Agreement.

 

lxv.                            “Term” shall have the meaning set forth in
Section IV.A.

 

lxvi.                         “Temporary Release” shall have the meaning set
forth in Section VI.A.v.

 

lxvii.                      “Total Average Daily Delivered Volumes” shall mean
the average quantity of Barrels of Crude Oil delivered each Day to the Delivery
Point(s) and to all delivery points connected to the Gathering System off of
pipelines owned by Monarch and/or its Affiliate(s) , by Shipper during a
consecutive three (3) Month period (excluding any Temporary Release periods);
except that, for the fourth (4th), fifth (5th), and sixth (6th) Months following
the Commencement Date, the Total Average Daily Delivered Volumes shall be based
on the average quantity of Barrels of Crude Oil delivered each Day to the
Delivery Point(s) and to all delivery points connected to the Gathering System
off of pipelines owned by Monarch and/or its Affiliate(s) by Shipper during a
one (1) Month period (excluding any Temporary Release periods).

 

lxviii.                   “Transportation System” shall have the meaning set
forth in the Recitals.

 

lxix.                         “Treating Fee” shall have the meaning set forth in
Section IX.A.

 

lxx.                            “Uncommitted Shipper” means a shipper that is
not a Committed Shipper.

 

lxxi.                         “Uneconomic” shall have the meaning set forth in
section IV.B.

 

B.                              Rules of Interpretation

 

i.                                          Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto.

 

ii.                                       As used herein, and in any certificate
or other document made or delivered pursuant hereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and
(iii) references to agreements or other contracts shall, unless otherwise
specified, be deemed to refer to such agreements or contracts as amended,
supplemented, restated or otherwise modified from time to time.

 

7

--------------------------------------------------------------------------------


 

iii.                                    The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

iv.                                   The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION II

REQUEST FOR SERVICE

 

In exchange for Shipper’s Dedication, Shipper hereby requests that Monarch
provide gathering and transportation services so that Shipper’s Crude Oil may
move over and through the Pipeline from the Receipt Point(s) to the Delivery
Point(s).

 

SECTION III

AGREEMENT TO PROVIDE SERVICE

 

A.                              In consideration of the terms and conditions
herein and in response to such request, Monarch agrees, subject to Applicable
Law and any applicable termination rights set forth herein, to provide
interstate gathering and/or transportation service of Crude Oil from the Receipt
Point(s) to the Delivery Point(s).

 

B.                              Execution of this Agreement, without material
modification, provides sufficient commercial justification for the Pipeline
project to move forward.  Shipper acknowledges that non-material modifications
may be necessary as a result of the Open Season process, to be consistent with
FERC policy.  If the FERC requires modifications to the Agreement, then the
Parties shall negotiate in good faith to revise necessary elements of the
Agreement in order to satisfy applicable FERC requirements.

 

C.                              Additional Open Season.  Monarch shall have the
right, but not the obligation, to conduct additional open seasons for the
Pipeline in order to contract with new or existing shippers for uncommitted or
expansion capacity or capacity that has been made available due to the
termination or expiration of Pipeline transportation services agreements.

 

SECTION IV

TERM

 

A.                              This Agreement shall commence on the
Commencement Date and continue in effect for a period of ten (10) years (the
“Primary Term”).  Thereafter, the Agreement shall automatically renew for
consecutive one year periods (each, a “Secondary Term” and together with the
Primary Term, the “Term”).  Either Party may terminate this Agreement

 

8

--------------------------------------------------------------------------------


 

by written Notice to the other Party not less than one (1) year prior to
expiration of the Primary Term or any Secondary Term.

 

B.                              Monarch reserves the right, on a not unduly
discriminatory or preferential basis, to reject or seek renegotiation of the
terms under which Monarch shall continue the gathering of Shipper’s Crude Oil on
the Gathering System should Monarch determine that gathering Shipper’s Crude Oil
at any CRP becomes Uneconomic because of insufficient volume, or if all or part
of Monarch’s Gathering System receiving Shipper’s Crude Oil becomes Uneconomic
to operate, maintain, or repair because of the delivery of insufficient volumes
of Crude Oil.  Monarch has the right to deem a CRP and any associated part of
the Gathering System “Uneconomic” if the average BPD over a ninety (90) Day
period at a particular CRP is less than twenty (20) BPD for a CRP with one
production well behind the point and thirty (30) BPD for a CRP with more than
one production well behind the point; provided, however, that no Initial CRP or
any part of the Gathering System connecting the Initial CRPs to the Delivery
Point(s) as of the Commencement Date, as such Gathering System and Initial CRPs
are set forth on Exhibit F, shall ever be deemed Uneconomic during the Primary
Term. In the event of a CRP or part of the Gathering System being declared
Uneconomic, Monarch shall have the right to suspend receipt of a Shipper’s Crude
Oil at that CRP or part of the Gathering System, without liability as long as
such condition exists, by giving Shipper ninety (90) Days advance written Notice
of such suspension.  During the ninety (90) Day Notice period, the Parties agree
to meet to discuss and negotiate in good faith new terms for the applicable CRP
or part of the Gathering System under which Monarch would continue to gather
Shipper’s Crude Oil for transportation on the Gathering System. If the Parties
are unable to reach agreement as to a remedy to such condition within thirty
(30) Days of the end of the Notice period, either Shipper or Monarch may cause
the CRP(s) or part(s) of the Gathering System in question and any part of the
Dedication intended for delivery to such CRP(s) or part(s) of the Gathering
System shall be permanently released from this Agreement.

 

C.                              During any Secondary Term, in the event Monarch
declares all or part of Monarch’s Gathering System Uneconomic, Monarch shall
have the right to suspend operations of the Gathering System or the affected
part thereof without liability as long as such condition exists by providing
Shipper with ninety (90) Days advance written Notice of the suspension. The
Parties agree to meet within fifteen (15) Days after receipt of such Notice to
discuss and negotiate in good faith alternative terms to remedy such Uneconomic
Gathering System condition. If the Parties are unable to reach agreement as to a
remedy to such condition within thirty (30) Days of the end of the Notice
period, Monarch may elect to terminate gathering operations with respect to all
of its Gathering System if it has been declared Uneconomic or such part as has
been declared Uneconomic and shall provide Shipper thirty (30) Days prior
written Notice of its intent to terminate such operations.  If Monarch
terminates all or part of its gathering operations pursuant to this
Section IV.C, either Shipper or Monarch shall have the right to and may so cause
the Dedication impacted by such termination to be permanently released from this
Agreement.

 

9

--------------------------------------------------------------------------------


 

SECTION V

MONARCH FACILITY OBLIGATIONS

 

A.                              Monarch will operate the Pipeline, to the extent
it provides service in interstate commerce, as an interstate common carrier oil
pipeline as defined by the Interstate Commerce Act.

 

B.                              Monarch shall use commercially reasonable
efforts to place the Pipeline in service by April 1, 2015.  If the Pipeline is
not in service within 180 Days of April 1, 2015, then Shipper shall have the
right to contract for alternative transportation of Shipper’s Crude Oil for
consecutive ninety (90) Day periods until such time as the Pipeline is in
service, provided that if the Pipeline goes in service during one such ninety
(90) Day period, Shipper shall have no obligation to transport Shipper’s Crude
Oil on the Pipeline until the expiration of that ninety (90) Day period.

 

C.                              Prior to the Commencement Date, Monarch shall
file with FERC a tariff applicable to pipeline gathering and transportation
under this Agreement containing the rules and regulations governing the
gathering and transportation of Crude Oil in the Pipeline and a tariff governing
the gathering and transportation rates (collectively “Tariff,” which shall
include any and all supplements thereto and successive issues thereof), pro
forma versions of which are reflected in Exhibits E-1 and E-2.  All shipments of
Crude Oil on the Pipeline by Shipper shall be governed by the Tariff and all
applicable statutes, rules and regulations governing common carrier pipelines
and related facilities; provided, however, that this understanding shall not be
deemed to lessen or impair any of Shipper’s obligations hereunder.  Shipper
expressly agrees to abide by the terms of the Tariff.  Monarch may revise the
Tariff from time to time, so long as such revisions do not materially conflict
with the terms of this Agreement.  To the extent there is any conflict between
the provisions of the Tariff and the terms of this Agreement, the terms of the
Tariff shall govern.

 

SECTION VI

TRANSPORTATION SERVICES

 

A.                              Dedication Obligations.

 

i.                                          In exchange for Shipper’s
Dedication, Shipper shall become a Committed Shipper and shall have a priority
right to its Committed Volume at the Committed Rate. Only Shipper’s Crude Oil
shall be eligible for shipment as part of Shipper’s Committed Volume.

 

ii.                                       A Dedicated Firm Shipper shall be
permitted to adjust its Committed Volume subject to the following conditions:

 

a.                                      After the first five (5) years of the
Primary Term, Monarch will annually downward adjust a Dedicated Firm Shipper’s
Committed Volume based

 

10

--------------------------------------------------------------------------------


 

upon 120% of Shipper’s deliveries of Barrels of Crude Oil to the Pipeline
averaged for the immediate prior calendar year, if applicable based upon
Shipper’s deliveries of Crude Oil in the prior calendar year.

 

b.                                      After the first five (5) years of the
Primary Term, if capacity is available, a Dedicated Firm Shipper will be
permitted to adjust its Committed Volume upward based upon 120% of Shipper’s
deliveries of Barrels of Crude Oil to the System averaged for the immediate
prior calendar year, provided that the aggregate Committed Volumes of Committed
Shippers cannot exceed ninety percent (90%) of the normal operating capacity of
the Pipeline (“Ninety Percent Cap”).  If Monarch receives a request from a
single Dedicated Firm Shipper, and such request would result in Monarch
exceeding the Ninety Percent Cap, Monarch will allocate the requested volume to
the single Dedicated Firm Shipper up to the level that reaches the Ninety
Percent Cap.  If Monarch receives simultaneous upward adjustment requests from
two or more Dedicated Firm Shippers, and such requests would result in Monarch
exceeding the Ninety Percent Cap, Monarch will allocate such upward adjustment
volume requests pro rata to each of the Dedicated Firm Shippers in accordance
with the increased volume each such Dedicated Firm Shipper elects to adjust, not
to exceed the Ninety Percent Cap in aggregate.  Notwithstanding anything to the
contrary in this provision, Monarch may accept an upward adjustment request that
exceeds the Ninety Percent Cap upon agreement by Monarch to undertake and
complete an expansion of its Pipeline, and the volume of such upward adjustment
that exceeds the Ninety Percent Cap will become part of such Dedicated Firm
Shipper’s Committed Volume effective on the date such expansion is completed and
available for service.  Any upward adjustment to a Dedicated Firm Shipper’s
Committed Volume will take effect on first day of the Month following the
adjustment request.

 

iii.                                    Shipper warrants that it has the
authority to make such Dedication.  Shipper covenants that (i) no subsequent
transfer of any interest in the AOD shall be made without being made subject to
this Dedication obligation, as set forth in Section VI.A.vii and (ii) prior to
the effectiveness of any such transfer, Shipper shall provide to Monarch
transferee’s acknowledgement of this Dedication.

 

iv.                                   Shipper reserves the following rights:
(i) to operate the wells producing from the AOD as a reasonably prudent
operator; (ii) to operate separation and tankage facilities on the well site at
surface production facilities on or well the well(s) producing from the AOD;
(iii) to pool, communitize, or unitize Shipper’s interests in the AOD; (iv) to
use Crude Oil for lease operations (excluding any type of major secondary or
tertiary recovery projects); and (v) to distribute Crude Oil in-kind to various
third parties as required by contractual obligations of Shipper in effect prior
to the date hereof (or, for any later acquired interests, prior to the date of
the acquisition), including lessors and royalty owners as required by the
applicable provisions of any such oil and gas lease.

 

11

--------------------------------------------------------------------------------


 

v.                                      During any event(s) of Force Majeure as
defined in Section XVI herein, Extended Force Majeure Event, Prorationed
Capacity, or Interruption and Curtailment affecting Monarch’s ability to accept
Shipper’s Dedication for a period in excess of seven (7) Days, Shipper shall
have a temporary release from this Dedication, but only for those Barrels:
(1) not accepted by the Gathering System or Transportation System; or
(2) intended for delivery to the Receipt Point(s) affected by such Force
Majeure, Extended Force Majeure Event, Prorationed Capacity or Interruption and
Curtailment (“Temporary Release”); except that, if the cause of any event(s) of
Force Majeure, Extended Force Majeure Event, Prorationed Capacity, or
Interruption and Curtailment is due solely to the individual or collective gross
negligence of Shipper and/or any Affiliate, agent, or subcontractor thereof,
Shipper shall be granted a Temporary Release, but shall be required to pay
Monarch the Committed Rate as though the Barrels subject to the Temporary
Release constituted Actual Shipments over and through the Gathering System
and/or Transportation System, a notarized accounting of which shall be provided
to Monarch within fifteen (15) Days of Shipper resuming deliveries to the
Gathering System and/or Transportation System following the end of such
Temporary Release.

 

a.                                      For the duration of any such Temporary
Release, Shipper will be free to dispose of released Crude Oil volumes under
other arrangements in Shipper’s sole discretion, provided that Shipper shall
make commercially reasonable efforts to sell Shipper’s released Crude Oil
volumes to the owner of the pipeline(s) immediately downstream of the Delivery
Point(s), and/or its affiliates.  To the extent Shipper was able to sell
Shipper’s released Crude Oil volumes to the owner of the pipeline(s) immediately
downstream of the Delivery Point(s), and/or its affiliates, Shipper shall resume
deliveries of released Crude Oil volumes to the Gathering System or Pipeline no
later than the third (3rd) Day following delivery of Notice by Monarch stating
that the Force Majeure, Extended Force Majeure Event, Prorationed Capacity, or
Interruption and Curtailment has ended and Monarch is able to accept delivery of
all such released volumes.  For all other temporarily released volumes,
Shipper’s temporary release from the Dedication shall end, and Shipper shall
resume deliveries of released Crude Oil volumes to the Gathering system or
Transportation System, no later than the first (1st) Day of the fourth (4th)
month following delivery of Notice by Monarch stating that the Force Majeure,
Extended Force Majeure Event, Prorationed Capacity or Interruption and
Curtailment has ended and Monarch is able to accept delivery of all such
released volumes of Shipper’s Crude Oil.

 

b.                                      Notwithstanding the requirements in
Section VI.A.v, above, Shipper’s Temporary Release shall commence prior to the
expiration of the seven (7) Day period if waiting the full seven (7) Days will
cause Shipper to shut in production wells within the AOD and expediting the
release is the only

 

12

--------------------------------------------------------------------------------


 

way to avoid the shut in (“Expedited Temporary Release”).  The Expedited
Temporary Release period shall last only until the expiration of the seven
(7) Day waiting period set forth in Section VI.A.v (“Expedited Temporary Release
Period”).  Shipper may sell its Crude Oil at the affected CRP(s) or at the Casey
Station to third-parties through the end the Expedited Temporary Release period
only.  The provisions in Section VI.A.v.a, above, shall not apply until the
Expedited Temporary Release Period has expired.  Shipper shall provide Notice to
Monarch prior to releasing Shipper’s Crude Oil in an Expedited Temporary
Release.  The Notice shall state that the release meets the criteria of this
Section VI.A.v.b for an Expedited Temporary Release.

 

vi.                                   Within twenty-one (21) Days of any
event(s) of Force Majeure or Interruption and Curtailment affecting Monarch’s
ability to accept Crude Oil produced from Shipper’s Dedication, Monarch shall
provide Shipper with Notice to the extent Monarch anticipates such event(s) will
last longer than one hundred and eighty (180) Days (the “Extended Force Majeure
Event”).  Monarch’s notification shall include a good faith estimate of the
length of the Extended Force Majeure Event and when Monarch anticipates it again
will be able to accept Crude Oil produced from Shipper’s Dedication. Shipper and
Monarch will work together in good faith to find alternative gathering and/or
transportation services for Crude Oil produced from Shipper’s Dedication and
affected by the Extended Force Majeure Event.  The term of any such alternative
gathering and/or transportation service agreement must end no later than the
first (1st) Day of the second (2nd) full or calendar Month following Monarch’s
notification’s estimated end date for the Extended Force Majeure Event.

 

vii.                                The Dedication does not include any Crude
Oil that has previously been dedicated to another pipeline or market prior to
the Effective Date (or in the case of subsequently acquired interests, prior to
the date of such acquisition) (the “Prior Dedication”).  Shipper shall not
extend marketing or transportation agreements governing Crude Oil subject to a
Prior Dedication(s) beyond the end of the longest primary contract term
associated with the transportation and/or marketing of that particular Crude
Oil. Upon termination of such agreements, all Crude Oil subject to the Prior
Dedication(s) shall be deemed part of Shipper’s Dedication hereunder for the
remaining Term of this Agreement.

 

viii.                             If any Shipper transfers any right, title, or
interest in the Dedication, such transfer shall be made subject to this
Agreement and any such transfer shall not impair the Dedication herein to
Monarch.  Shipper shall notify Monarch of any such transfer within ten
(10) Business Days of the effective date thereof.  Shipper shall notify in
writing any transferee that such acreage remains dedicated to Monarch pursuant
to this Agreement and Shipper shall ensure that any such transfer is accompanied
with appropriate contractual language requiring the transferee to deliver Crude
Oil subject to the Dedication to Monarch during the Term of and in accordance
with this Agreement.  Any such transfer or Shipper’s failure to notify Monarch
thereof shall not impair Monarch’s rights under this Agreement as

 

13

--------------------------------------------------------------------------------


 

against Shipper; provided that Monarch shall release and waive any rights under
this Agreement it may have against Shipper if and to the extent the transferee
enters into an agreement with Monarch on substantially the same terms as those
provided herein in respect of the transferred rights, title or interest in Crude
Oil subject to the Dedication.

 

ix.                                   If Shipper transfers any right, title, or
interest in some, but not all of the Dedication, in addition to the requirements
of VI.A.viii above, any right, title, or interest retained by Shipper shall
remain subject to this Agreement and the Dedication, and Shipper’s Committed
Rate and right to make a Priority Capacity Election, as set forth in Exhibit A
to this Agreement, shall not be affected by the transfer.  All of Shipper’s
right, title, or interest in Crude Oil subject to the Dedication will continue
to be subject to the Dedication and Shipper’s Committed Volume and Committed
Rate will remain unchanged.

 

x.                                      If, after the Effective Date, Shipper
acquires any right, title or interest in Crude Oil that is to be produced from
any completed or future well in the Area of Mutual Interest, Shipper shall
promptly give Monarch written Notice identifying, for any and all such wells:
Shipper’s right, title or interest in such Crude Oil (“Subsequently Acquired
Crude Oil”); the location of the well; the well’s historical production or
estimated future production; the estimated completion date for the well; and
whether the Subsequently Acquired Crude Oil was acquired by Shipper subject to
Prior Dedication.  If the Subsequently Acquired Crude Oil is subject to Prior
Dedication, Shipper shall give Monarch an additional written Notice no later
than thirty (30) Days preceding the expiration or termination of the term of the
Prior Dedication.

 

(a)                                 Beginning on the same Day Monarch receives
Notice of the Subsequently Acquired Crude Oil (or, for Subsequently Acquired
Crude Oil subject to Prior Dedication, on the Day Monarch receives the
additional Notice preceding the expiration or termination of the term of the
Prior Dedication), and for a period of thirty (30) Days thereafter, Monarch
shall have the option to include such Subsequently Acquired Crude Oil to this
Agreement for Pipeline Gathering Services; provided, however, that Monarch shall
have no right to exercise such option if either (A) the Gathering System does
not have sufficient capacity available to provide firm service for the estimated
future production of Crude Oil from the applicable well or (B) Shipper does not
have an available market at the Delivery Point(s) for all such estimated future
production of Crude Oil from the applicable well, provided that Shipper has
exercised commercially reasonable efforts to obtain a market at the Delivery
Point(s).

 

(b)                                 If Monarch has the right to exercise such
option, Monarch must exercise such option by providing Shipper written Notice
within the thirty (30) Day period set forth in Section VI.A.x.(a).  In Gather’s
Notice, Monarch must

 

14

--------------------------------------------------------------------------------


 

provide to Shipper the date on which Monarch expects to connect to the Gathering
System the CRP(s) for such Subsequently Acquired Crude Oil.

 

(c)                                  If Monarch exercises such option under this
Section VI.A.x., then, effective immediately, this Agreement shall be deemed
amended to include (A) to the Dedication, such Subsequently Acquired Crude Oil,
(B) to the AOD, the lands subject to the leases (or other similar rights) in
respect of such Subsequently Acquired Crude Oil, (C) the CRP(s) at which the
Subsequently Acquired Crude Oil will be received by Monarch, and (D) the
Delivery Point(s) at which the Subsequently Acquired Crude Oil will be delivered
by Monarch.

 

(d)                                 Any wells added to the Dedication pursuant
to this Section VI.A.x. will be subject to the Connection Timing Commitment as
defined in Section VI.C.ii.

 

(e)                                  If the option expires or Monarch declines
to exercise the option as set forth in this Section VI.A.x. such Subsequently
Acquired Crude Oil shall be permanently released from this Agreement and the
lands subject to the lease(s) (or other similar rights) in respect of such
Subsequently Acquired Crude Oil shall be removed and permanently excluded from
the AMI and/or AOD, as applicable; provided that such release, removal and
exclusion in respect of such Subsequently Acquired Crude Oil pursuant to this
Section VI.A.x.(e) does not affect either Party’s rights in respect of any other
Subsequently Acquired Crude Oil.

 

xi.                                   Subject to Section VI.A.x., the AOD shall
at all times include all lands within two (2) miles of any part of the Gathering
System except as otherwise excluded pursuant to Section VI.A.x.  If Monarch at
any time after the Effective Date expands the Gathering System, then, beginning
on the in-service date of such expansion, the AOD shall be increased to include
all lands within two (2) miles of any part of such expansion and this Agreement
shall be deemed amended to reflect the increased AOD.

 

xii.                                On thirty (30) Days prior written Notice,
Monarch shall have the right at its expense, at reasonable times during business
hours, to audit the books and records of Shipper to the extent necessary to
verify the accuracy of any statement or representation of Shipper related to
Shipper’s Dedications, Prior Dedications or other prior obligations.

 

B.                              Rights to Unutilized Capacity

 

i.                                          Subject to available capacity,
Shipper shall have the right during each Month of the Term, but not the
obligation, to ship Shipper’s Crude Oil in excess of Shipper’s Committed Volume
(“Excess Volume”) at its Committed Shipper rate.  Monarch agrees to transport
such Excess Volume subject to available capacity and the provisions set forth in
Monarch’s Tariff including, but not limited to,

 

15

--------------------------------------------------------------------------------


 

Monarch’s prorationing provisions.  If Shipper delivers any quantities of Crude
Oil that do not constitute Shipper’s Crude Oil, it shall nominate those
quantities separately, and Monarch is only obligated to gather and/or transport
those quantities subject to available capacity at the General Commodity Rate.

 

ii.                                       Shipper agrees that, to the extent it
does not utilize its Committed Volume in any Month, Monarch may utilize such
unused capacity for the provision of Services to other shippers without
impacting the payment or Dedication obligations of Shipper under this
Agreement.  Any unused Committed Volume will be made available on a first-come,
first-serve basis for Committed Shippers’ Excess Volume prior to being made
available subject to the rules and regulations in Monarch’s Tariff.

 

C.                                    Provision of Services

 

i.                                          Subject to the terms and conditions
of this Agreement and to the extent permitted by Applicable Law, Monarch agrees,
as of the Commencement Date and continuing thereafter during the Term, to
receive each Month from Shipper volumes of Crude Oil at the Receipt Point(s), as
properly nominated and tendered by Shipper, up to Shipper’s Committed Volume and
to redeliver equivalent volumes of Crude Oil to Shipper at one or more of the
Delivery Point(s).  To the extent Shipper has a contractual obligation to sell
Shipper’s Crude Oil to Plains at one or more of the Primary Point(s) beginning
on the Commencement Date, Shipper agrees to transport through Monarch’s
Facilities to the Primary Point(s) at least sixty-five percent (65%) of such
Crude Oil volumes governed by that agreement.

 

ii.                                       Monarch agrees to connect to the
Gathering System any future newly-drilled wells drilled by Shipper within the
South Lipscomb Area and located within one (1) mile of the Gathering System (as
configured and contemplated on the Commencement Date), within five (5) Days of
completion of any such well, and prior to first production, subject to events of
Force Majeure (the “Connection Timing Commitment”).  The Connection Timing
Commitment will only apply to wells for which Shipper notifies Monarch of the
completion date at least forty-five (45) Days in advance of completion.  In the
event that Shipper does not notify Monarch at least forty-five (45) Days in
advance of the completion date for a well, then Monarch will commit to
connecting the new well within forty-five (45) Days of receiving the Notice from
Shipper.  Monarch may in its sole discretion connect any future newly-drilled
well located further than one (1) mile from the Gathering System, but has no
obligation to do so, provided, if Monarch elects not to connect any such well,
the Parties may negotiate in order to attempt to reach mutually agreeable terms
to connect such well under an alternate fee structure.  The Parties will amend
this Agreement to memorialize any such agreement.  If the Parties are unable to
so mutually agree, Shipper shall deliver Shipper’s Crude Oil produced from such
newly-drilled well in the AOD to the Casey Station by means

 

16

--------------------------------------------------------------------------------


 

other than through the Gathering System for further transportation on facilities
owned and operated by Monarch and/or its Affiliates.

 

iii.                                    Monarch’s duty to provide Services under
this Section VI.C shall be subject to the provisions of the Tariff.  In
addition, Monarch may refuse to accept any Barrels of Crude Oil from Shipper for
Services if Shipper is in violation of the Tariff or if Shipper is in breach of
this Agreement at the time the volumes of Crude Oil are tendered to Monarch.

 

D.                              This Agreement does not govern any commercial
storage services.  Monarch has working tanks that are needed by Monarch to
transport Crude Oil, but has no other tanks and, therefore, does not have
facilities for rendering, nor does it offer, a commercial storage service. 
Monarch will use its operational storage facilities, as necessary, to manage the
Pipeline to allow for the gathering and transportation of Shipper’s Crude Oil
pursuant to Shipper’s confirmed nominations for transportation to the Delivery
Point(s).  Monarch will not accept for gathering or transportation any Crude Oil
volumes for which Shipper has not made the necessary arrangements for shipment
beyond the Delivery Point(s) or has not provided the necessary facilities for
receiving said Crude Oil as it arrives at the Delivery Point(s).  Provisions for
storage during transit in facilities furnished by Shipper at points on Monarch’s
system will be permitted to the extent authorized by Monarch.

 

SECTION VII

PRIORITY CAPACITY ELECTION

 

A.                              Monarch will follow a Proration policy as set
forth in the Tariff when the amount of Crude Oil nominations properly submitted
by all system shippers exceeds the Pipeline’s capacity for a given Month.  The
capacity available for service during the Month of allocation (design capacity
less any reduction in capacity because of Interruption and Curtailment or Force
Majeure as defined in the Rules and Regulations Tariff) is the “Prorationed
Capacity.”

 

B.                              Monarch will maintain ninety percent (90%) of
the Prorationed Capacity for a Committed Shipper Priority Capacity Election
program.  Shipper is eligible to make a Priority Capacity Election should the
Pipeline enter into a period of Proration.  Subject to reduced Pipeline capacity
(as a result of, for example, Interruption and Curtailment or Force Majeure),
Priority Capacity will be available to Shipper during periods of proration up to
the level of Shipper’s Committed Volume for Shipper’s Crude Oil.  Shipper may
elect and secure Priority Capacity by paying a one cent ($0.01) per Barrel
premium over the General Commodity Rate set forth in the Tariff.  In the event
that the Prorationed Capacity is less than design capacity (as a result of, for
example, Interruption and Curtailment or Force Majeure), the Priority Capacity
available for each Committed Shipper will be allocated pro rata in accordance
with each Committed Shipper’s respective Committed Volume.

 

17

--------------------------------------------------------------------------------


 

SECTION VIII

TARIFF RATES AND CHARGES

 

A.                              Committed Rate.  The “Committed Rate” is the
rate per Barrel that Shipper agrees to pay for its Actual Shipments of Committed
Volumes during the Term, as that rate may be changed from time to time during
the Term in accordance with the provisions of this Agreement.  The Committed
Rate that Shipper agrees to pay as of the Commencement Date is set forth in
Exhibit A attached hereto.  The Committed Rate will be published in Monarch’s
Tariff and shall at all times be less than the General Commodity Rate, except
when Shipper makes a Priority Capacity Election, and at those times, only to the
extent necessary to secure capacity in excess of the capacity to which Shipper
is entitled by operation of the Proration policy in the absence of a Priority
Capacity Election.  The Committed Rate is not required to be cost-based to meet
a statutory “just and reasonable” standard as long as the rate is set in a
manner that is not unduly preferential or discriminatory.

 

B.                              Excess Volumes. Shipper shall pay the Committed
Rate then applicable to Shipper for any Excess Volumes above its Committed
Volume that Shipper ships in a Month.

 

C.                              General Commodity Rate.  Shipper shall pay the
General Commodity Rate for any Barrels that Shipper ships in a Month that do not
constitute Shipper’s Crude Oil.

 

D.                              Settlement Rates. To the extent permitted by
Applicable Law, Monarch may, at its election, file the Committed Rate, including
the initial Committed Rate and any subsequent changes thereto pursuant to the
terms of this Agreement, as Settlement Rates in the Rates Tariff under 18 C.F.R.
§ 342.4(c) and Shipper expressly agrees to support such filings.

 

E.                              Fees and Charges of General Application. 
Shipper shall be subject to fees and charges set forth in the Tariff that are
applicable to all shippers.

 

F.                               Monarch shall have the right to adjust the
rates set forth herein, including the Committed Rates, each July 1 in accordance
with FERC indexing methodology as described in 18 C.F.R. § 342.3, subject to the
following qualifications.  In a given index year (July 1 through June 30),
Monarch’s maximum annual rate adjustment shall be the lesser of (a) the
generally applicable index adjustment as published by FERC for that given index
year and (b) three percent (3%).  In the event that application of the generally
applicable index adjustment as published by FERC for a given index year would
result in a rate decrease, Monarch shall not be required to decrease its rates
by more than three percent (3%).  Any such rate adjustment shall be prorated for
the first index year Monarch is in service by multiplying (i) the lesser of the
index adjustment or three percent (3%) by (ii) a fraction, the numerator of
which is the number of Days between the Commencement Date and June 30 of the
index year and the denominator of which is 365.  The Committed Rate shall never
be lower than the rate agreed to in this Agreement, as set forth in Exhibit A to
this Agreement.

 

18

--------------------------------------------------------------------------------


 

SECTION IX

NOMINATIONS, QUALITY, AND PRORATIONING

 

A.                                 Nominations.  Shipper shall follow the
nomination procedures set forth in the Tariff.

 

B.                              Quality.  Quality provisions in the Tariff, or
its successor, shall be applicable to the Crude Oil delivered by Shipper. 
Shipper acknowledges that Shipper’s Crude Oil may be commingled with other Crude
Oil produced by third parties and that the Crude Oil delivered by Monarch at the
Delivery Point(s) will not necessarily be the identical Crude Oil delivered by
Shipper at the Receipt Point(s).  Monarch agrees to keep Shipper whole should
commingling result in a deviation in Shipper’s average Gravity delivered to the
Pipeline through implementation of a Quality Bank as set forth in Monarch’s
Rules and Regulations Tariff.  Shipper agrees to a Crude Oil “Treating Fee” in
the event Shipper delivers out of spec Crude Oil which contaminates the
Pipeline, as set forth in the Rules and Regulations Tariff.  Monarch’s
obligation to treat Shipper’s Crude Oil is limited to the use of Facilities
described in this Agreement.  Monarch is not obligated to purchase or construct
any such additional facilities after the Commencement Date to treat Shipper’s
Crude Oil.

 

C.                              Line Fill and Tank Fill.  The Line Fill and Tank
Fill provisions in Monarch’s Rules and Regulations Tariff, or its successor,
shall be applicable to the Crude Oil delivered hereunder.

 

D.                              Prorationing.  Capacity on the Monarch Pipeline
shall be allocated in accordance with Monarch’s Rules and Regulations Tariff or
its successor.

 

SECTION X

MEASUREMENT, MANAGEMENT, CUSTODY, AND RISK OF LOSS OF CRUDE OIL

 

A.                              Monarch and Shipper shall measure Crude Oil
delivered hereunder as provided in accordance with Monarch’s Rules and
Regulations Tariff and pursuant to the Quality Bank set forth in Monarch’s
Rules and Regulations Tariff.

 

B.                              Control and possession of the Crude Oil received
under this Agreement shall pass from Shipper to Monarch at the Receipt Point(s).

 

C.                              Control and possession of the Crude Oil
delivered under this Agreement shall pass from Monarch to Shipper at the
Delivery Point(s).

 

D.                              Each Shipper shall be allocated a pro-rata share
of actual volumetric losses incurred on the Pipeline due to evaporation,
measurement, and other losses in transit (“Line Loss” or “Pipeline Loss
Allowance) Pipeline adjustments will be made on the basis of total quantities
received and will be assessed at the CRP(s).

 

19

--------------------------------------------------------------------------------


 

SECTION XI

DUTY TO SUPPORT

 

A.                              Shipper’s Duty to Support Prior to Commencement
Date.  To the extent not inconsistent with Applicable Law, Shipper hereby agrees
prior to the Commencement Date: (a) to reasonably support and cooperate — and
not to oppose, obstruct or otherwise interfere in any manner, direct or indirect
— with the efforts of Monarch to obtain all governmental, regulatory and other
authorizations and approvals necessary for the construction and operation of the
Pipeline in the form and manner proposed by Monarch; ; and (b) to not take,
directly or indirectly, any action that (i) is designed to delay review or
approval of any petitions or applications to any Governmental Authorities
related to the Pipeline, or (ii) would materially and adversely affect the
Pipeline or this Agreement.  Notwithstanding the foregoing, nothing herein shall
prevent Shipper from (i) protesting any regulatory or other filings that are in
conflict with the terms of this Agreement, and (ii) proceeding in any manner
consistent with Applicable Law if this Agreement is terminated or if the
Pipeline has been abandoned by Monarch.

 

B.                              Shipper’s Duty to Support Tariff Filings.  To
the extent consistent with Applicable Law, Shipper hereby agrees during the Term
of this Agreement not to protest, complain, or take any action, nor recommend or
cause any affiliated entity or other entity to protest, complain, or take any
action, that is designed to or may delay review or approval of the filing of the
Tariff, including the Committed Rate, with FERC or any other governing body,
unless such tariff filings are in conflict with the terms of this Agreement.

 

SECTION XII

EVENTS OF DEFAULT

 

A Party becomes a “Defaulting Party” and the following actions shall constitute
“Default” if the Defaulting Party shall (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (howsoever evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; or (vi) consolidate or amalgamate with, or
merge with or into, or transfer all or substantially all of its assets to
another entity and, at the time of such consolidation, amalgamation, merger or
transfer, the resulting, surviving or transferee entity fails to assume all of
the obligations of the Party under this Agreement by operation of law or
pursuant to another agreement reasonably satisfactory to the other Party
(“Non-Defaulting Party”), then the Non-Defaulting Party, in addition to any and
all other remedies available hereunder or pursuant to law, shall have at its
sole election and upon Notice thereof to the Defaulting Party, the right to
immediately withhold, refuse or suspend performance under this Agreement or the
Tariff and the right to terminate this Agreement by designating in any such
Notice the effective date of termination (which effective date of termination
shall not

 

20

--------------------------------------------------------------------------------


 

be earlier than the Day such Notice is given and not later than twenty (20) Days
after such Notice is given).

 

SECTION XIII

ADEQUATE ASSURANCES

 

If at any time Shipper assigns the Agreement in connection with the sale of all
or substantially all of its assets, or in connection with a merger,
consolidation, or other reorganization, at the time of and following such
assignment, by Notice to Shipper, Monarch may require any of the following
(individually and collectively, “Adequate Assurance”) prior to Monarch’s
obligation to continue to provide services hereunder:  (1) prepayment of
estimated Fees to be held by Monarch without interest accruing thereon in
advance of a delivery month; (2) a cash deposit in an amount satisfactory to
Monarch; (3) a letter of credit at Shipper’s expense in an amount and from a
financial institution satisfactory to Monarch; or (4) a guaranty in an amount
and from a third party acceptable to Monarch.  Shipper shall provide such
Adequate Assurance within two (2) Business Days of demand therefore.

 

SECTION XIV

TAXES

 

Shipper shall pay or cause to be paid, and agrees to indemnify and hold harmless
Monarch from and against the payment of, all excise, gross production,
severance, sales, occupation, and all other taxes; and all charges, or
impositions of every kind and character required by statute or by any
Governmental Authority with respect to Shipper’s Crude Oil (other than margin or
franchise taxes or taxes imposed upon income, profits or gains of Monarch) and
the handling thereof prior to receipt by Monarch. Monarch shall pay or cause to
be paid all taxes and assessments, if any, imposed upon Monarch for the activity
of gathering and/or transporting Shipper’s Crude Oil after receipt and prior to
its redelivery by Monarch at the Delivery Point(s). Neither Party shall be
responsible or liable for any taxes or other statutory charges levied or
assessed against the facilities of the other Party used for the purpose of
carrying out the provisions of this Agreement. Shipper shall indemnify and save
Monarch harmless from and against all loss, cost, damage, and expense of every
character and in kind resulting from any adverse claims made with respect to all
Crude Oil, royalties, taxes, payments or other charges, and Monarch has the
right to suspend its receipt of any of Shipper’s Crude Oil subject to such
claims until they are resolved to Monarch’s satisfaction.

 

SECTION XV

LAWS AND REGULATIONS

 

A.                              The Parties acknowledge that the Pipeline is
subject to regulation by FERC and may be subject to regulation by other Federal
or State agencies with jurisdiction over the facilities to be constructed and
the transaction contemplated by this Agreement, or any of

 

21

--------------------------------------------------------------------------------


 

their successors. The Parties agree to comply with all such Applicable Laws,
rules and regulations.

 

B.                              The Parties acknowledge that Monarch is a common
carrier for hire, and this Agreement and all gathering and transportation
services performed by it on the Gathering System and/or Transportation System
for Shipper pursuant to this Agreement in interstate commerce, shall be subject
to the rules and regulations in Monarch’s Tariff and its successors; provided,
as between Monarch and Shipper, if there is a conflict between the terms and
conditions of this Agreement and the Tariff, the Tariff will govern and control.
A pro forma copy of Monarch’s Rules and Regulations Tariff and Rates Tariff is
attached as Exhibits E-1 and E-2, respectively. Monarch shall be responsible for
filing with FERC all necessary tariffs and/or amendments to the Tariff in order
to provide to Shipper the gathering and transportation services contemplated by
this Agreement. For purposes of the Tariff, this Agreement shall be deemed:
(i) a term contracted Transportation Service Agreement (“TSA”) with Monarch
whereby Shipper has agreed to terms and conditions associated with supporting
the initial construction of a pipeline of Monarch, and shall enjoy all of the
rights and benefits provided to such agreements in the Tariff and pursuant to
FERC rules and regulations.  The Committed Rate set forth in this TSA is not
required to be cost-based to meet a statutory “just and reasonable” standard as
long as the rate is set in a manner that is not unduly preferential or
discriminatory

 

SECTION XVI

FORCE MAJEURE

 

A.                              The term “Force Majeure,” shall mean any cause
or event not reasonably within the control of the Party whose performance is
sought to be excused thereby, including (1) acts of God, strikes, lockouts, or
other industrial disputes or disturbances, acts of the public enemy, wars,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, tornadoes, hurricanes, storms, severe winter weather, and warnings for
any of the foregoing which may necessitate the precautionary shut-down of wells,
plants, pipelines, the Pipeline, truck unloading facilities; (2) failure of any
parties downstream of the Delivery Point(s) (except for downstream parties that
are Affiliates of Monarch) to timely install or provide interconnection or
receipt facilities, or other related facilities; (3) floods, washouts, arrests
and restraints of governments and people, civil disturbances, explosions,
sabotage, breakage or accidents to equipment, machinery, plants, truck unloading
facilities, other related facilities, or lines of pipe; (4) the making of
repairs or alterations to lines of pipe, the Pipeline, truck unloading
facilities, plants or equipment; (5) freezing of wells or lines of pipe;
(6) electric power shortages; (7) necessity for compliance with any court order,
or any law, statute, ordinance, regulation or order promulgated by a
Governmental Authority having or asserting jurisdiction, unless such necessity
arises as a result of Monarch’s or its Affiliates’ failure to comply with any
Applicable Law (provided that Monarch shall be permitted to resist in good faith
the application to it of any such law by all reasonable legal means) ;
(8) inability to obtain necessary permits, rights of way or materials for
construction, maintenance or operations provided same were timely and diligently
pursued; (9) inclement weather that

 

22

--------------------------------------------------------------------------------


 

necessitates extraordinary measures and expense to construct facilities or
maintain operations; and (10) any other causes, whether of the kind enumerated
herein or otherwise, not reasonably within the control of the Party claiming
suspension, including any such cause or event occurring with respect to the
facilities, services, equipment, goods, supplies or other items necessary to the
performance of such Party’s obligations hereunder. “Force Majeure” also includes
any event of Force Majeure occurring with respect to the facilities or services
of either Party’s Affiliates or service providers providing a service or
providing any equipment, goods, supplies or other items necessary to the
performance of such Party’s obligations hereunder.

 

B.                              If Party is rendered unable, wholly or in part,
by Force Majeure to carry out its obligations under this Agreement (other than
the obligation to make payments of monies due hereunder), then Party shall give
prompt written Notice of the Force Majeure stating facts supporting such claim
of inability to perform.  Thereupon, Party’s obligation to perform shall be
suspended during the period it is unable to perform because of the Force
Majeure, but for no longer period, and this Agreement shall otherwise remain
unaffected.  Party shall use due diligence to remove the cause of Force Majeure,
where commercially practicable, with all reasonable dispatch; provided, however,
that this provision shall not require the settlement of strikes, lockouts, or
other labor difficulty, when such course is determined inadvisable by Party.

 

C.                              During any event(s) of Force Majeure affecting
Monarch’s ability to transport Shipper’s Dedication, Shipper shall be released
from its obligation hereunder to deliver the Crude Oil to Monarch at the Receipt
Point(s) pursuant to Sections VI.a.v and VI.a.vi.

 

SECTION XVII

MAINTENANCE

 

A.                              Monarch shall have the exclusive responsibility,
control and management over the operation, maintenance and repair of the
Facilities.  Monarch shall perform its obligations under this Agreement in a
good and workmanlike manner, in its judgment as a reasonably prudent operator,
and in conformity with the practices in the industry and particular
circumstances operating in Lipscomb County, Texas and Roger Mills County,
Oklahoma.

 

B.                              Monarch may interrupt its performance for a
reasonable period of time for the purpose of making necessary or desirable
inspections, alterations, and repairs (“Maintenance”) and Monarch shall give
Shipper reasonable Notice of its intention to suspend its performance, except in
cases of emergency where such Notice is impracticable or in cases where the
operations of Shipper will not be affected. Monarch shall endeavor to arrange
such interruptions so as to inconvenience Shipper as little as possible. For
these circumstances, the provisions of Section 110 of the Tariff shall apply.

 

C.                              During any event(s) of Maintenance affecting
Monarch’s ability to transport Shipper’s Dedication for a period in excess of
seven (7) Days, such Maintenance shall be deemed an Interruption and Curtailment
event and Shipper shall be released from its obligation

 

23

--------------------------------------------------------------------------------


 

hereunder to deliver the Crude Oil to Monarch at the Receipt Point(s) pursuant
to Sections VI.a.v and VI.a.vi.

 

SECTION XVIII

ASSIGNMENT

 

A.                              Except as otherwise provided in this
Section XVIII, neither Party may assign all or a portion of its rights and
obligations under this Agreement without the prior written consent of the
non-assigning Party, provided that such consent shall not be unreasonably
withheld or delayed.

 

B.                              Notwithstanding Section XVIII.A, either Party
shall have the right without the prior consent of the other Party to: (i) assign
its rights and obligations under this Agreement (in whole or in part) to an
Affiliate; (ii) mortgage, pledge, encumber, or otherwise impress a lien, create
a security interest or otherwise assign as collateral its rights and interests
in and to the Agreement to any lender; (iii) make a transfer pursuant to any
security interest arrangement described in (ii) above, including any judicial or
non-judicial foreclosure and any assignment from the holder of such security
interest to another Person; or (iv) assign the Agreement in connection with the
sale of all or substantially all of its assets, or in connection with a merger,
consolidation, or other reorganization.  If a Party assigns its rights and
obligations under this Agreement (in whole or in part) pursuant to clauses
(i) or (iv) above, such Party shall require the assignee to assume such Party’s
obligations hereunder and become a signatory to this Agreement, and such
assignee shall be bound by the terms herein.

 

C.                              If Monarch desires to sell the Pipeline to an
unaffiliated third party prior to its completion, including through a change of
control (excepting a public offering of equity or other ownership by Monarch),
Monarch will require the buyer of the Pipeline to assume Monarch’s obligations
under this Agreement, along with any future modification to the Facilities
contemplated in this Agreement.

 

SECTION XIX

LIMITATION ON LIABILITY AND INDEMNITY

 

A.                              Shipper’s Liability and Indemnification.

 

i.                                          Shipper shall be in control and
possession of the Crude Oil until delivered to Monarch at the Receipt
Point(s) and following delivery of the Crude Oil by Monarch at the Delivery
Point(s).  Monarch shall be in control and possession of the Crude Oil following
delivery by Shipper at the Receipt Point(s) and prior to re-delivery to Shipper
at the Delivery Point(s).

 

ii.                                       Shipper agrees to indemnify, defend,
and hold harmless Monarch from any and all Losses arising from or out of
personal injury or property damage attributable to

 

24

--------------------------------------------------------------------------------


 

Shipper’s Crude Oil when Shipper shall be deemed to be in control and possession
of Shipper’s Crude Oil as provided in Section XIX.A.i.  Monarch agrees to
indemnify, defend, and hold harmless Shipper from all Losses arising from or out
of personal injury or property damage attributable to Shipper’s Crude Oil when
Monarch shall be deemed to be in control and possession of Shipper’s Crude Oil
as provided in Section XIX.A.i.  THE INDEMNITIES SET FORTH IN THIS
SECTION XIX.A.ii ARE TO BE CONSTRUED WITHOUT REGARD TO THE CAUSES
THEREOF, INCLUDING THE NEGLIGENCE OF ANY INDEMNIFIED PARTY, WHETHER SUCH
NEGLIGENCE BE SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR PASSIVE, OR THE STRICT
LIABILITY OF ANY INDEMNIFIED PARTY OR OTHER PERSON.  Each Party agrees that its
voluntary and mutual indemnity agreement will be supported by insurance and that
such insurance shall not be deemed to be a cap on liability.

 

B.                              Disclaimer of Damages.  A PARTY’S LIABILITY
HEREUNDER SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.  SUCH DIRECT ACTUAL
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR
DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  NEITHER PARTY SHALL BE LIABLE HEREUNDER
TO THE OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES, LOST PROFITS (OTHER THAN DIRECT,
ACTUAL LOST PROFITS), OR OTHER BUSINESS INTERRUPTION OR SIMILAR DAMAGES, BY
STATUTE, IN TORT, OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE.  IT
IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED
THERETO, INCLUDING THE STRICT LIABILITY OR NEGLIGENCE OF ANY PARTY, WHETHER SUCH
STRICT LIABILITY OR NEGLIGENCE BE SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR
PASSIVE.

 

SECTION XX

REPRESENTATIONS AND WARRANTIES

 

A.                              Representations and Warranties of Shipper. 
Shipper represents and warrants that:

 

i.                                          It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite legal power and authority to execute, deliver and perform
its obligations and duties in this Agreement;

 

ii.                                       This Agreement constitutes the valid,
legal and binding obligation of Shipper, enforceable in accordance with the
terms contained in this Agreement;

 

iii.                                    The execution, delivery and performance
by Shipper of this Agreement does not and will not conflict with or result in
any breach or contravention of, or the

 

25

--------------------------------------------------------------------------------


 

creation of any lien or other encumbrance under, any contractual obligation to
which Shipper is a party or to which the Crude Oil is subject.

 

iv.                                   There are no actions, suits or proceedings
pending before any court or administrative body that are likely to materially
adversely affect the ability of Shipper to meet and carry out its obligations
under this Agreement.

 

v.                                      The Crude Oil that Shipper gathers and
transports subject to its Committed Volume is produced from Shipper’s
Dedication.

 

vi.                                   That Shipper controls or has the right to
market the interest in the Crude Oil, and has the right to ship and/or market
said Crude Oil, free from all liens and adverse claims of title and Monarch has
the right to suspend its receipt of any of Shipper’s Crude Oil subject to any
title claims until they are resolved to Monarch’s satisfaction.

 

vii.                                Shipper will release, indemnify and defend
Monarch from and against any and all damages, claims, actions, expenses,
penalties and liabilities, including attorney’s fees, arising from any breach of
the foregoing representations and warranties.

 

viii.                             The representations and warranties in this
Agreement shall survive the execution of this Agreement and shall remain in full
force and effect for the entire Term.

 

B.                              Representations and Warranties of Monarch. 
Monarch represents and warrants that:

 

i.                                          It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite legal power and authority to execute, deliver and perform
its obligations and duties in this Agreement;

 

ii.                                       This Agreement constitutes the valid,
legal and binding obligation of Monarch, enforceable in accordance with the
terms contained in this Agreement;

 

iii.                                    The execution, delivery and performance
by Monarch of this Agreement does not and will not conflict with or result in
any breach or contravention of, or the creation of any lien or other encumbrance
under, any contractual obligation to which Monarch is a party or to which the
Crude Oil is subject.

 

iv.                                   There are no actions, suits or proceedings
pending before any court or administrative body that are likely to materially
adversely affect the ability of Monarch to meet and carry out its obligations
under this Agreement.

 

v.                                      Monarch will release, indemnify and
defend Shipper from and against any and all damages, claims, actions, expenses,
penalties and liabilities, including attorney’s fees, arising from any breach of
the foregoing representations and warranties.

 

26

--------------------------------------------------------------------------------


 

vi.                                   The representations and warranties in this
Agreement shall survive the execution of this Agreement and shall remain in full
force and effect for the entire Term of this Agreement.

 

SECTION XXI

FUTURE EXPANSIONS OF THE PIPELINE

 

Subject to Monarch’s rights and obligations pursuant to the Interstate Commerce
Act and other Applicable Law, Monarch shall have the right, at its sole
discretion, to expand the capacity of all or parts of the Pipeline at any time
or from time to time; provided, however, that no such expansion shall degrade
the Services provided hereunder.  Monarch reserves the right to hold an
additional open season and to enter into transportation services agreements for
the capacity added during any expansion at terms to be determined by Monarch.
Any such expansion shall not affect the obligations established in this
Agreement.

 

SECTION XXII

MISCELLANEOUS

 

A.                              Confidentiality.  A Party that receives
information (“Information Receiving Party”) shall maintain in the strictest
confident, for the benefit of the other Party (“Disclosing Party”), all
information pertaining to the financial terms of or payments under this
Agreement, the Disclosing Party’s methods of operation, methods of the Facility,
and the like, whether disclosed by the Disclosing Party or discovered by the
Information Receiving Party, unless such information either (i) is in the public
domain through no act or omission of the Information Receiving Party or its
employees or agents, (ii) was already known to the Information Receiving Party
at the time of disclosure and which the Information Receiving Party is free to
use or disclose without breach of any obligation to any person or entity,
(iii) is required to be disclosed by Applicable Law, or (iv) is disclosed to
regulators in furtherance of obtaining regulatory approval, provided that such
disclosure is provided under seal. Neither Party shall use such information for
its own benefit, publish or otherwise disclose it to others, or permit its use
by others for their benefit or to the detriment of the other Party.
Notwithstanding the foregoing, the Information Receiving Party may disclose such
information to any auditor or to the Information Receiving Party’s lenders,
attorneys, accountants and other personal advisors; any prospective purchaser of
the Facility; or pursuant to lawful process, subpoena or court order; provided
the Information Receiving Party, in making such disclosure, advises the party
receiving the information of the confidentiality of the information and obtains
the agreement of said party not to disclose the information.

 

B.                              Notice.  Except for nominations submitted
pursuant to Section IX.a, all notices and other communications required or
permitted under this Agreement (each, a “Notice”) shall be in writing and
addressed as set forth herein. Any Notice shall be deemed to have been duly made
and the receiving Party charged with receipt of such Notice (i) if personally
delivered, when received, (ii) if sent by electronic mail, telecopy or facsimile

 

27

--------------------------------------------------------------------------------


 

transmission, on the Business Day on or which such electronic mail, telecopy, or
facsimile is successfully transmitted and received, or if such electronic mail,
telecopy, or facsimile transmission was successfully transmitted and received
after 5:00 pm local time of the receiving party, then the next Business Day,
(iii) if mailed by certified mail, return receipt requested, the fifth (5th)
Business Day after mailing, or (iv) if sent by overnight courier, on the day
such Notice is successfully delivered to the receiving party. All Notices shall
be addressed as follows

 

Notices and Correspondences:

 

Shipper:                                                                                                                                                              
Jones Energy, LLC

Attn:  Mike McConnell

807 Las Cimas Parkway, Suite 350

Austin, Texas 78746

Facsimile: (512) 328-5394

 

Monarch:                                                                                                                                                     
Monarch Oil Pipeline, LLC

Attn: Judson Williams

5613  Parkway, Suite 310

Englewood, Colorado 80111

Facsimile: (720) 235-0228

 

Any Party may, by written Notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made in accordance
with this Section XXII.B.

 

C.                              Memorandum of Agreement.  The Parties agree to
promptly execute and record a Memorandum of Crude Oil Gathering and
Transportation Agreement substantially in the form of Exhibit D following the
execution of this Agreement.

 

D.                              Governing Law: Venue and Jurisdiction.  This
Agreement shall be construed, enforced, and interpreted according to the laws of
the State of Texas, without regard to the conflicts of law rules thereof.  Any
action brought in respect of this Agreement must be brought in the state or
federal courts sitting in Harris County, Texas.

 

E.                              Waiver.  No waiver of any breach of this
Agreement by a Party shall be held to be a waiver of any other or subsequent
breach.

 

F.                               Amendments.  This Agreement may not be amended
nor any rights hereunder waived except by an instrument in writing signed by the
Party to be charged with such amendment or waiver and delivered by such Party to
the Party claiming the benefit of such amendment or waiver.

 

28

--------------------------------------------------------------------------------


 

G.                             Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument.  Facsimile signatures shall be considered binding.

 

H.                             Entire Agreement.  This Agreement constitutes the
entire understanding among the Parties with respect to the subject matter
hereof, superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter.  The terms and conditions of
this Agreement shall supersede any previous oral or written agreements between
the Parties.

 

I.                                  Binding Effect. This Agreement shall be
binding upon, and shall inure to the benefit of the Parties hereto and their
respective permitted successors and assigns.

 

J.                                Severability.  If any part of this Agreement
is held to be void or unenforceable by any court or under any law, that part
shall be deemed stricken and all remaining provisions shall continue to be valid
and binding upon the Parties.

 

K.                             No Third-Party Beneficiaries.  This Agreement is
intended to benefit only the Parties hereto and their respective permitted
successors and assigns.

 

L.                              Contract Revision.  Notwithstanding anything in
this Agreement to the contrary, whether express or implied, the Parties do not
intend for this Agreement or any provision of this Agreement to be subject to
revision by any Governmental Authority, including FERC.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

JONES ENERGY, LLC

SHIPPER

 

By:

/s/ Jonny Jones

 

Name:

Jonny Jones

 

Title:

CEO

 

 

 

 

 

MONARCH OIL PIPELINE, LLC

 

PIPELINE

 

 

 

By:

/s/ Terry Klare

 

Name:

Terry Klare

 

Title:

President & COO

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ATTACHMENT TO THE

TRANSPORTATION SERVICES AGREEMENT

 

between

 

MONARCH OIL PIPELINE, LLC

 

and

 

JONES ENERGY, LLC

 

as of the 26th day of September, 2014

 

COMMITTED SHIPPER PROGRAM

 

--------------------------------------------------------------------------------


 

COMMITTED SHIPPER

DEDICATED FIRM SHIPPER OPTION

(in cents per Barrel)

 

RECEIPT POINTS

 

DELIVERY POINTS

 

COMMITTED
RATE

 

COMMITTED
VOLUME

 

DEDICATION

 

PRIMARY
TERM(6)

[CRP](2)

Lipscomb County, Texas

 

Plains Pipeline, LP Reydon Station

Roger Mills County, Oklahoma(5)

 

200-245(*)(1)

 

Up to 7,000 BPD(4)

 

At least 30,000 Acres in AOD

 

10 Years

[CRP] (2)

Hemphill County, Texas

 

Plains Pipeline, LP Reydon Station

Roger Mills County, Oklahoma(5)

 

200-245(*) (1)

 

Up to 7,000 BPD(4)

 

At least 30,000 Acres in AOD

 

10 Years

Monarch Casey Station, Section 161

Lipscomb County, Texas(3)

 

Plains Pipeline, LP Reydon Station

Roger Mills County, Oklahoma(5)

 

100(1)

 

Up to 7,000 BPD(4)

 

At least 30,000 Acres in AOD

 

10 Years

 

--------------------------------------------------------------------------------

(*)For the first three (3) Months immediately following the Commencement Date,
the rate shall be 220 cents/bbl.  For all subsequent Months during the first
(1st) five (5) years of the Primary Term, the Committed Rate shall be variable,
to be determined as follows:

 

Total Average Daily Delivered Volumes

 

Rate (cents/bbl)

Up to 9,999 BPD

 

245(1)

Between 10,000 –14,999 BPD

 

220(1)

Between 15,000 – 19,999 BPD

 

210(1)

Greater than 20,000 BPD

 

200(1)

 

The Committed Rate shall be calculated on a Monthly basis for each of the fourth
(4th), fifth (5th), and sixth (6th) Months following the Commencement Date
(“Initial Committed Rate Period”) based on the Total Average Daily Delivered
Volumes during the immediately prior Month.  The Committed Rate will be
re-determined for the next three (3) Months (Months seven (7) — nine (9)) based
on the Total Average Daily Delivered Volumes during the Initial Committed Rate
Period.  For each subsequent three (3) Month period, the Committed Rate will be
based on the Total Average Daily Delivered Volumes during the prior three
(3) month period.  During a Temporary Release period, the Committed Rate shall
be the Committed Rate in effect immediately prior to the Temporary Release
period and the Temporary Release period shall be excluded in calculating the
rate for any subsequent period.  The Committed Rate shall revert back to 220
cents/bbl on the first (1st) Day of the sixth (6th) Year of the Primary Term for
the remainder of the Term, as adjusted in accordance with the other terms of
this Agreement.

(1)         Subject to increase each July 1, in accordance with the indexing
mechanism set forth in FERC regulation 18 C.F.R. § 342.3 or any successor
thereto, subject to the following qualifications.  In a given index year (July 1
through June 30), Monarch’s maximum annual rate adjustment shall be the lesser
of (a) the generally applicable index adjustment as published by FERC for that
given index year and (b) 3 percent.  This rate adjustment shall be prorated for
the first index year Monarch is in service by multiplying (i) the lesser of the
index adjustment or three percent (3%) by (ii) a fraction, the numerator of
which is the number of Days between the Commencement Date and June 30 of the
index year and the denominator of which is 365.  In the

 

--------------------------------------------------------------------------------


 

event that application of the generally applicable index adjustment as published
by FERC for a given index year would result in a rate decrease, Monarch shall
not be required to decrease its rates by more than 3 percent.  The Committed
Rate shall never fall lower than the rate published in this Exhibit A.

(2)         The CRPs are described on the Map provided as part of this
Exhibit A.

(3)         Monarch Casey Station is not a Delivery Point on the Monarch
Pipeline.  There is a Gathering System rate from the CRP to the Monarch Casey
Station that is to subject to Monarch Intrastate Pipeline Company LLC’s tariff
on file with the Texas Railroad Commission.

(4)         The Committed Volume is subject to adjustment after the first five
(5) years of the Primary Term, as set forth in Section VI.A.2 of this Agreement.

(5)         This shall be Shipper’s Primary Point under this Agreement.

(6)         Subject to automatic renewal for consecutive one year periods unless
terminated in accordance with this Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ATTACHMENT TO THE

TRANSPORTATION SERVICES AGREEMENT

 

between

 

MONARCH OIL PIPELINE, LLC

 

and

 

JONES ENERGY, LLC

 

as of the 26th day of September, 2014

 

AREA OF DEDICATION AND AREA OF MUTUAL INTEREST

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ATTACHMENT TO THE

TRANSPORTATION SERVICES AGREEMENT

 

between

 

MONARCH OIL PIPELINE, LLC

 

and

 

JONES ENERGY, LLC

 

as of the 26th day of September, 2014

 

DELIVERY POINT(S)

 

--------------------------------------------------------------------------------


 

DELIVERY POINT

Plains Pipeline, LP Reydon Station

Roger Mills County, Oklahoma

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ATTACHMENT TO THE

TRANSPORTATION SERVICES AGREEMENT

 

between

 

MONARCH OIL PIPELINE, LLC

 

and

 

JONES ENERGY, LLC

 

as of the 26th day of September, 2014

 

FORM OF MEMORANDUM OF AGREEMENT

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF CRUDE OIL GATHERING AGREEMENT

 

THIS MEMORANDUM OF CRUDE OIL GATHERING AGREEMENT (this “Memorandum”) is entered
into as of the          day of                      , 2014 by and between
MONARCH OIL PIPELINE, LLC, a Delaware limited liability company (“Monarch”),
with a mailing address of 5613 DTC Parkway, Suite 310, Englewood, Colorado
80111, and JONES ENERGY, LLC, a Texas limited liability company (“Jones” or
“Shipper”), with a mailing address of 807 Las Cimas Parkway, Suite 350 Austin,
TX  78746.  Monarch and Jones are referred to herein individually as a “Party”
and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Monarch and Jones have entered into a Firm Crude Oil Gathering And
Transportation Agreement, dated September 26, 2014 (the “Agreement”), pursuant
to which Monarch intends to construct (1) a crude oil gathering system, (2) a
storage tanking facility and related equipment, and (3) a crude oil
transportation system to Plains Pipeline, LP’s Reydon Station located in Roger
Mills County, Oklahoma, and the Lipscomb Station and interconnect with the
Valero Piper Station located in Lipscomb County, Texas, which facilities
collectively are referred to as the “Pipeline”.

 

WHEREAS, Shipper holds certain oil and gas leases located in Lipscomb and
Hemphill Counties, Texas, that is referred to in the Agreement as an “Area of
Dedication” and is further described in Exhibit B to the Agreement as (i) “South
Lipscomb” and located in Lipscomb and Hemphill Counties, Texas and a two
(2) mile radius surrounding the South Lipscomb Area, and (ii) “Hemphill” and
located in Hemphill County, Texas, and a two (2) mile radius surrounding the
Hemphill Area, and from which Shipper’s Crude Oil is dedicated to the Agreement.

 

WHEREAS, Shipper has Crude Oil production from the Area of Dedication that it
desires to have gathered and transported by Monarch on and through the Pipeline;

 

WHEREAS, in exchange for Shipper’s commitment to ship Crude Oil produced from
its oil and gas leases in the Area of Dedication for a specified term, Monarch
is willing to gather and transport a specified volume of Crude Oil for Shipper
for a specified term and at a committed transportation fee on the Pipeline,
subject to and upon the terms and conditions of the Agreement.

 

WHEREAS the Primary Term of the Agreement is ten (10) years from the
Commencement Date, with an automatic renewal provision for additional one
(1) year Secondary Terms.  Either Party may terminate the Agreement by written
Notice to the other Party not less than one (1) year prior to the Primary Term
or any renewed, Secondary Term.

 

WHEREAS, Monarch and the Shipper desire to provide notice of the Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth in the Agreement, Monarch and Jones agree and provide notice
as follows:

 

1.     Recitals; Capitalized Terms.  The foregoing recitals are true and
accurate and are incorporated herein by reference to such recitals.  Capitalized
terms not defined in this Memorandum have the meaning ascribed to them in the
Agreement.

 

2.     Dedicated Acreage.  To the extent Shipper commits to ship Crude Oil
produced from its oil and gas leases for a specified term, such dedication shall
mean all of Shipper’s recoverable Crude Oil or Shipper’s Affiliate’s recoverable
Crude Oil produced from oil and gas wells located within the Area of Dedication,
as set forth in Exhibit B to the Agreement and Attachment A attached hereto, in
which Shipper or its Affiliates now or hereafter owns, controls, acquires, and
has the right to sell, market (as such marketing rights may change from time to
time), or otherwise dispose of and that is not subject to a Prior Dedication as
of the Effective Date of the Agreement (or, for subsequently acquired interests
within the Area of Dedication, that is not subject to a Prior Dedication as of
the date of acquisition), and that is not otherwise released pursuant to the
Agreement.

 

3.     Conflict.  In the event of any conflict between the terms of this
Memorandum and the terms of the Agreement, the terms of the Agreement will
govern and control.

 

[The remainder of this page is intentionally blank—signature pages follow.]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ATTACHMENT TO THE

TRANSPORTATION SERVICES AGREEMENT

 

between

 

MONARCH OIL PIPELINE, LLC

 

and

 

JONES ENERGY, LLC

 

as of the 26th day of September, 2014

 

PRO FORMA RULES AND REGULATIONS TARIFF (Exhibit E-1)

PRO FORMA RATES TARIFF (Exhibit E-2)

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ATTACHMENT TO THE

TRANSPORTATION SERVICES AGREEMENT

 

between

 

MONARCH OIL PIPELINE, LLC

 

and

 

JONES ENERGY, LLC

 

as of the 26th day of September, 2014

 

MAP OF ANTICIPATED INITIAL CRPs AND GATHERING SYSTEM AS OF THE COMMENCEMENT DATE

 

--------------------------------------------------------------------------------